Citation Nr: 1739178	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  16-32 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased initial disability rating for posttraumatic stress disorder (PTSD) with depression, rated as 30-percent disabling.

2.  Entitlement to an effective date earlier than August 26, 2013 for the grant of service connection for PTSD with depression.

3.  Entitlement to an effective date earlier than January 15, 2002 for the grant of service connection for glaucoma, to include whether there was clear and unmistakable error (CUE) in the February 2003 rating decision which granted service connection for glaucoma.

4.  Entitlement to an increased rating for glaucoma optic atrophy and optic neuropathy with visual field loss (previously characterized as "glaucoma"), rated as 10 percent disabling prior to October 31, 2006, 20-percent disabling prior to March 19, 2012, and 30 percent disabling thereafter.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for TBI.

7.  Entitlement to service connection for dizziness and vertigo.

8.  Whether there was CUE in the July 2013 rating decision which declined to reopen the claim for entitlement to service connection for a low back condition.

9.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a low back condition.

10.  Whether new and material evidence has been received to reopen the claim for entitlement to traumatic arthritis of multiple joints.

11.  Entitlement to service connection for diabetes mellitus.

12.  Entitlement to service connection for prostate hypertrophy.

13.  Entitlement to service connection for left shoulder condition.

14.  Entitlement to service connection for swollen right hand.

15.  Entitlement to service connection for left heel spur.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1944 to June 1946, and June 1948 to June 1952, with additional reserve service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This case presents a complicated procedural history, discussed in detail below.  In March 2012, the Veteran submitted correspondence in which he asserted a variety of claims, including allegations of CUE in several prior RO rating decisions.  In November 2012, an RO employee called the Veteran to clarify which claims he sought to bring.  The Veteran indicated that he was seeking increased ratings for his service-connected glaucoma, tinnitus, and hearing loss, as well as an earlier effective date for the award of service connection for glaucoma.  He also stated that he was seeking to reopen previously denied claims for entitlement to service connection for arthritis, a low back condition, and TBI.

In the July 2013 decision, the RO granted an increased 30-percent rating for open angle glaucoma, effective March 19, 2012; granted an increased 10-percent rating for bilateral hearing loss; continued the prior 10-percent rating for tinnitus; declined to reopen the claims for traumatic arthritis of multiple joints, low back condition, and TBI; and determined that no revision was warranted in the effective date for glaucoma.

In an August 2013 statement, the Veteran expressed disagreement with the July 2013 rating decision.  As part of his argument, he asserted that there was CUE in the July 2013 rating decision with respect to each issue adjudicated.  The Veteran argued that he was entitled to increased ratings and earlier effective dates for glaucoma and hearing loss; an earlier effective date for the award of service connection for tinnitus; and reopening of the previously denied claims for low back condition, traumatic arthritis of multiple joints, and TBI.

In August 2014, a VA employee contacted the Veteran again in order to ascertain which claims he was seeking.  The Veteran indicated that he was alleging CUE with respect to the effective dates and ratings assigned for glaucoma; CUE with respect to the effective date assigned for tinnitus; and CUE with respect to whether new and material evidence had been received to reopen the claims for low back condition, traumatic arthritis of multiple joints, and TBI.  He also asserted entitlement to service connection for diabetes mellitus, hypertension, depression, lung disease, deep venous thrombosis, dizziness and vertigo, left shoulder disability, prostate hypertrophy, swelling of the right hand, and left heel spur.  Finally, he asserted that he was entitled to an increased rating for his glaucoma.

In a June 2015 rating decision, the RO granted service connection for PTSD with depression, assigning a 30-percent rating effective August 26, 2013; determined that no revision was warranted in the evaluation of tinnitus; determined that no revision was warranted in the decisions to grant service connection (and the effective date thereof) and increased compensation for glaucoma (which the RO recharacterized as "glaucoma optic atrophy and optic neuropathy, with visual field loss"); denied service connection for TBI (without addressing the Veteran's assertion of CUE in the July 2013 rating decision); denied service connection for diabetes mellitus, hypertension, lung disease, deep venous thrombosis, dizziness and vertigo, left shoulder condition, prostate hypertrophy, swollen right hand, and left heel spur; proposed a reduction in the evaluation of bilateral hearing loss from 10-percent disabling to noncompensable; and determined that no revision was warranted in the decisions to deny compensation for traumatic arthritis of multiple joints and low back condition.

In August 2015, the Veteran submitted a timely Notice of Disagreement (NOD) in which he specifically noted his disagreement with respect to the evaluation and effective date of the award of service connection for PTSD and depression; the evaluations and effective dates applicable to service-connected glaucoma optic atrophy and optic neuropathy; and the determinations with regard to the claims for TBI, vertigo, and a "combined musculoskeletal condition - spinal disorder."

In his August 2015 NOD, the Veteran referenced an attached statement in which he also expressed disagreement with several other claims adjudicated in the June 2015 rating decision.  See August 2015 Statement in Support of Claim.  The Board is aware that, effective March 24, 2015, claimants must use the forms provided in order to submit a valid NOD.  38 C.F.R. § 20.201.  In this case, however, the Board finds that the Veteran submitted a valid and timely NOD with respect to issues (2) and (9)-(16), as listed on the title page.  These issues, however, must be remanded to the AOJ in order to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the Veteran's allegations with respect to the effective dates and evaluations assigned for his service-connected eye disability, the Board notes that the Veteran's arguments have not been a model of clarity.  Nevertheless, the Board has construed his statements liberally in accordance with its duty and in light of the Veteran's status as a pro se claimant.  Although it is not entirely clear from his statements, it appears that the Veteran essentially contends that he is entitled to increased ratings for his eye disability, and that VA committed CUE in the February 2002 rating decision (notably there is no February 2002 rating decision, it appears to be the February 2003 rating decision that the Veteran is expressing disagreement) with respect to the effective date assigned for the award of service connection for glaucoma.  (CUE has also been asserted with regard to multiple rating decisions in the appeal stream which denied entitlement to increased ratings.)  For reasons discussed below, the Board is remanding the issues of entitlement to increased ratings for glaucoma, to include allegations of CUE.  The issue of entitlement to an earlier effective date for the award of service connection, however, is ripe for review and is discussed in the body of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased initial disability rating for PTSD with depression; entitlement to an effective date earlier than August 26, 2013, for the grant of service connection for PTSD with depression; entitlement to an increased rating for eye disability; entitlement to service connection for TBI, dizziness and vertigo; whether new and material evidence has been received to reopen the claim for service connection for a low back condition; whether new and material evidence has been received to reopen the claim for entitlement to service connection for traumatic arthritis of multiple joints; and entitlement to service connection for diabetes mellitus, prostate hypertrophy, left shoulder condition, swollen right hand, and left heel spur are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for loss of vision in his left eye was granted in July 1947.  A noncompensable rating was assigned for this disability.  The Veteran did not file a timely NOD, and new and material evidence was not received within one year of the decision.

2.  On January 15, 2002, VA received the Veteran's claim for entitlement to service connection for an eye condition.

3.  A February 2003 rating decision granted entitlement to service connection for glaucoma and assigned a noncompensable rating, effective January 15, 2002.  The Veteran perfected an appeal as to the assigned rating, but did not appeal the effective date for the award of service connection.

4.  In March 2012, the Veteran submitted a freestanding claim seeking an effective date earlier than January 15, 2002, for the award of entitlement to service connection for glaucoma, to include on the basis of CUE in the February 2003 rating decision.

5.  In an August 2010 rating decision, the RO denied entitlement to service connection for TBI.  The Veteran did not timely appeal this decision, nor did he submit new and material evidence within one year of the decision.

6.  Evidence received since the August 2010 rating decision denying entitlement to service connection for TBI relates to the basis for the prior denial.

7.  The July 2013 rating decision declining to reopen the claim for service connection for a low back condition was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  There is no CUE in the February 2003 rating decision which granted entitlement to service connection for glaucoma effective January 15, 2002.  38 C.F.R. § 3.105 (2016).

2.  The claim for an effective date earlier than January 15, 2002, for the award of service connection for glaucoma is a freestanding claim not justiciable by law.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104(a) (2016); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The August 2010 rating decision that denied entitlement to service connection for TBI is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

4.  Evidence received since the August 2010 rating decision is new and material and the claim for entitlement to service connection for TBI is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

5.  There is no CUE in the July 2013 decision which declined to reopen the claim for entitlement to service connection for a low back condition.  38 C.F.R. § 3.105 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date and CUE - Service Connection for Eye Disability

The Veteran contends that he is entitled to an effective date earlier than January 15, 2002, for the award of entitlement to service connection for glaucoma (now characterized as glaucoma optic atrophy and optic neuropathy with visual field loss).  As part and parcel of this claim, he has asserted that there is CUE in the February 2003 rating decision which granted service connection for glaucoma.  For the reasons discussed below, the Board finds that there has been no showing of CUE in the February 2003 rating decision and there is no legal basis for entitlement to an earlier effective date.

Applicable Laws and Regulations

The assignment of an effective date for an award of service connection is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increased compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  With respect to informal claims, the Board is aware that this case predates the changes to 38 C.F.R. § 3.155, and therefore the older version of the regulation applies.  Under the former § 3.155, any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. §§ 3.105 and 3.2600.  The section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1  (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA RO.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

Analysis

Historically, the Veteran was awarded entitlement to service connection for decreased visual acuity of the left eye by way of a July 1947 rating decision.  He was notified of this decision, but did not file an NOD or submit new and material evidence within one year of the decision.  Thus, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

In January 2002, the Veteran submitted a claim "for service connection for eye condition incurred due to trauma during combat in WWII."  After initially denying the claim, in a February 2003 rating decision the RO granted entitlement to service connection for glaucoma and assigned a noncompensable rating effective January 15, 2002, the date of receipt of the claim.  The Veteran filed a timely NOD contesting the assigned rating in March 2003; however, at no point during the one-year period following the February 2003 rating decision did he express disagreement with the effective date for the award of service connection.  The next correspondence received from the Veteran pertaining to his eye condition was an October 2006 Statement in Support of Claim in which he requested "an increase in the evaluation of my service connected glaucoma and loss of vision."

In March 2012, the Veteran submitted correspondence in which he asserted, inter alia, that the RO committed CUE in its decision which granted service connection and assigned an effective date for glaucoma.  (The Veteran's March 2012 correspondence stated that the RO erred in its "February 13, 2002 decision assigning veteran a 0% rating."  The Board assumes he was referring to the February 2003 rating decision, as there is no decision of record dated February 13, 2002, and his argument revolved mainly around the effective date of the assigned noncompensable rating.)  In a November 2012 conversation with an RO employee, the Veteran clarified that he believed service connection for glaucoma should have been granted as of 1947, the date he filed his original claim.  See November 2012 Report of General Information.

In a July 2013 rating decision, the RO, inter alia, determined that no revision was warranted in the effective date of the grant of service connection for glaucoma, as there were no complaints, treatment, or diagnosis of glaucoma until January 2002.  As such, no CUE was shown and an earlier effective date was not warranted.  The Veteran submitted a statement in August 2013 expressing disagreement with the July 2013 decision and asserting that the RO "incorrectly process[ed]" his March CUE claim as a claim for increased compensation.

In August 2014, an RO employee contacted the Veteran to clarify the benefits he was seeking.  The Veteran confirmed that he was asserting, inter alia, CUE as to the effective date assigned for his service-connected glaucoma.  See August 2014 Report of General Information.  (As noted in the Introduction, the Veteran has also perfected an appeal with respect to his claim for an increased rating for his eye disability.  Issues related to this claim are addressed in the Remand section below.)

In a June 2015 rating decision, the RO determined that no revision was warranted in the decision to grant compensation for glaucoma.  The decision noted, inter alia, that the Veteran was granted entitlement to service connection for glaucoma effective January 15, 2002, the date his claim was initially received.  As a result, no revision was warranted in the effective date for service connection.

In June 2016, the RO issued an SOC, which, inter alia, readjudicated the claim for an earlier effective date for the award of service connection for glaucoma.  The SOC reiterated that the effective date of January 15, 2002 was correct, as it was the date the claim was initially received.  The Veteran perfected his appeal by way of a VA Form 9 submitted in July 2016.

After carefully reviewing the record, the Board finds, as an initial matter, that the Veteran's allegations do not warrant a finding of CUE in the February 2003 rating decision with respect to the effective date assigned for the award of entitlement to service connection for glaucoma.  He asserts that the RO incorrectly utilized 38 C.F.R. § 3.400(b)(2) (2002) because the effective date should have been the date following the day following separation.  Essentially, he appears to be attacking the finality of that decision by arguing that the RO committed CUE in refusing to grant him an earlier effective date.  See, e.g., December 2012 Correspondence at page 11 ("RO December 6, 2012 letter, and prior rating decision(s) committed [CUE and] incorrectly applied 38 CFR section 3.400(b)(2) [by] wrongfully denying appellant earlier 1947 effective date as of receipt of Veteran original claim").

In short, the Veteran seems to believe that because he submitted a claim for an eye disability in 1947, specifically, for "visual acuity," any subsequent award pertaining to an eye disability should date back to 1947 as well.  Given that VA, however, did not receive evidence, which reflects that the Veteran was diagnosed with glaucoma in 2002, until 2002, 50 years after his separation from service, the RO's determination to assign an effective date based on the submission of the claim, which directly led to service connection of glaucoma, does not rise to the level of CUE.  Indeed, 38 C.F.R. § 3.400(b)(2) requires that if a claim is NOT filed within a year of the Veteran's discharge from service, which is the case here, the appropriate effective date to be assigned, is the "date of receipt of claim, or date entitlement arose, whichever is later."  38 C.F.R. § 3.400(b)(2) (2002).  Based on the aforementioned, the regulatory provision in effect at the time of the 2003 decision was not misapplied.  As such, no CUE.

In this regard, the Board reiterates that the Veteran did not appeal the July 1947 rating decision.  He likewise did not appeal the February 2003 rating decision to the extent that it assigned an effective date of January 15, 2002, for the award of service connection for glaucoma.  As noted above, these decisions are final.  Notwithstanding these prior, final adjudications, the Board reiterates that an effective date shall not be earlier than the date of receipt of application therefore-in this case, January 15, 2002, the date when VA received the claim at issue.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The Board further notes that the Court of Appeals for Veterans Claims (Court) has barred appellants from seeking to disturb the finality of a prior rating decision by filing a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

A review of the February 2003 rating decision reflects that the RO weighed the evidence of record and determined that the Veteran's glaucoma developed in January 2002 and was service-related.  An effective date of January 15, 2002 was assigned, the earliest possible date under the law in effect at that time.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).  There is no evidence that VA relied on incorrect facts, nor that the RO misrepresented the medical or lay evidence in its decision.  In addition, the Veteran has not alleged, and the record does not reflect, that the RO overlooked any pending or unadjudicated claims that pre-dated the Veteran's January 15, 2002 claim for service connection.  In sum, the record does not establish that there was an undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.  Here, the Veteran's assertions do not rise to the level of CUE.  A finding of CUE in the February 2003 rating decision with respect to the effective date assigned for the award of service connection for glaucoma is therefore not warranted. 

The Board is sympathetic to the Veteran's general contention that his eye symptoms preceded his current effective date.  However, an effective date based on an earlier claim that became final and binding requires a collateral attack on the prior decision with a showing of CUE in the prior decision.  See Rudd, 20 Vet. App. at 299; Flash v. Brown, 8 Vet. App. 332, 340 (1995).  In this case, while the Veteran has asserted CUE in the February 2003 rating decision, he has not identified any errors in that decision that rise to the level of CUE.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (CUE must be pled with specificity).  Once again, the Board acknowledges that the Veteran submitted a claim for his eye condition in 1947; however, that claim was finally decided in July 1947, and cannot now be relied upon to substantiate a claim for an earlier effective date.  Absent a showing of CUE, there is no basis for a freestanding earlier effective date claim from matters addressed in a prior, final, and binding decision.  See Rudd, 20 Vet. App. at 299.  In such circumstances, the appeal for an earlier effective date must be dismissed.

New and Material Evidence - TBI

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

In August 2010, the RO denied the Veteran's claim for entitlement to service connection for TBI.  The Veteran was notified of this denial and did not submit a timely NOD.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the August 2010 rating decision, the evidence of record included the Veteran's service treatment records and post-service VA treatment notes.  Upon review, the RO denied service connection, finding that the service treatment records and post-service VA outpatient notes were "negative for any complaints or treatment of a head injury or brain injury condition."  The RO noted that it had contacted the Veteran and requested that he submit evidence in support of his claim, but that "[a]s of this date we have not received a response."  The RO did not discuss any of the Veteran's lay contentions with regard to his claimed in-service head injuries, such as his reports of exposure to concussive blasts.  See February 2003 Rating Decision (granting service connection for glaucoma due to exposure to concussive blasts during World War II).

Subsequent to the August 2010 rating decision, the Veteran submitted correspondence in March 2012 regarding his alleged TBI.  In June 2015, VA afforded him a TBI examination.  The report reflects a negative TBI diagnosis; however, during the examination the Veteran stated that he may have sustained a TBI during service when he was exposed to a flare.  He has previously reported being exposed to concussive blasts during World War II-as noted above, the RO granted service connection for glaucoma in a February 2003 rating decision due to "a history of sustaining a concussive blast injury . . . from a barrel blast from a 5 inch gun during a battle in World War II."  Notably, this was not considered as a possible cause of a TBI during the June 2015 TBI examination.  The Board reiterates that the Veteran's contentions are presumed to be credible.  See Justus, 3 Vet. App. at 513.  In light of his lay contentions and documented history of exposure to concussive blasts in service, the Board finds that evidence submitted since the August 2010 rating decision, when considered with previous evidence of record, relates to a previously unestablished fact necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.

CUE - Low Back Condition

The Veteran contends that there was CUE in a July 2013 rating decision which declined to reopen his previously denied claim for service connection for a low back condition.

The Board reiterates that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo, 6 Vet. App. at 43-44 (citing Russell, 3 Vet. App. at 313-14).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen, 8 Vet. App. at 95.  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).

An assertion of CUE is a collateral attack on an otherwise final rating decision by a VA RO.  Smith, 35 F.3d at 1527.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins, 1 Vet. App. at 231.

The laws and regulations in effect at the time of the July 2013 rating decision, with respect to service connection, are essentially the same as those in effect at present.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38°C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38°U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran filed a claim for service connection for a low back condition in November 2009.  The RO denied the claim in an August 2010 rating decision.  The Veteran did not submit a timely NOD, and the decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

In March 2012, the Veteran submitted correspondence indicating his desire to establish service connection for, inter alia, a low back condition.  The Veteran initially asserted that there was CUE in the prior denial of his claim, but subsequently clarified that he was only seeking to reopen the claim.  See November 2012 Report of General Information.

In a July 2013 rating decision, the RO declined to reopen the claim.  In the decision, the RO considered the Veteran's service treatment records, including an April 1945 report that the Veteran suffered a back contusion when he slipped on a wet deck and fell, striking his lower back.  The RO noted that there was no evidence of fracture at the time of the injury, nor were there records of continued treatment between 1945 and the present.  The RO also discussed an April 2010 VA examination report reflecting a diagnosis of degenerative arthritis, including the examiner's opinion that the arthritis was very compatible with the Veteran's age and not as likely as not caused by or a result of treatment received during military service.  Based on the foregoing, the RO determined that new and material evidence had not been received, and thus the claim for service connection would remain denied.

In August 2013, the Veteran submitted correspondence asserting that there was CUE in the July 2013 rating decision.  Although the Veteran's statements appear to conflate a desire to reopen the claim with new and material evidence and allegations of CUE, he asserted that the July 2013 rating decision "committed clear and unmistakable error . . . denying Veteran at least 70% service connection rating for: "Low Back condition."  The Veteran specifically referenced the April 1945 in-service notation of back contusion and alleged that the RO "incorrectly overlooked" various facts which, he claimed, established "earliest date of severity of service medical conditions."  He also referenced records from the 1970s reflecting the Veteran's complaints of "problems with his arms, hands, and back . . . ."

In this case, the Board finds that the July 2013 rating decision declining to reopen the claim for service connection for a low back condition did not contain CUE.  As noted above, the Veteran essentially argues that VA incorrectly weighed the facts pertaining to his claim for service connection, specifically citing the April 1945 back contusion and decades-later evidence of back "problems" in support of his contention that service connection should have been granted.  The Board reiterates that allegations that previous adjudications improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  See Damrel, 6 Vet. App. at 246.  Moreover, the Veteran has not asserted the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  See Fugo, 6 Vet. App. at 43.  On review, there is simply no evidence that the RO applied the wrong law or misconstrued the record in its decision.  Indeed, there is no evidence of record even indicating that it is at least as likely as not that the Veteran's current back condition originated in service.

In sum, the Board finds that the correct facts as they were known at the time of the July 2013 rating decision were before the RO, and the statutory and regulatory provisions extant at that time were correctly applied.  As such, the July 2013 rating decision declining to reopen the claim for entitlement to service connection for a low back condition was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority.  The decision with respect to that claim does not contain an error which, had it not been made, would have manifestly changed the outcome of the claim.  The Veteran's CUE motion is therefore denied.


ORDER

Revision or reversal of the July 2013 rating decision based on CUE to the extent that the Veteran was entitled to an effective date earlier than January 15, 2002, for the award of service connection for glaucoma is denied.

The claim for entitlement to an effective date earlier than January 15, 2002, for the award of service connection for glaucoma is dismissed.

The application to reopen the claim for entitlement to service connection for TBI is granted.

Revision or reversal of the July 2013 rating decision to the extent that it declined to reopen the claim for entitlement to service connection for a low back condition is denied.


REMAND

Procedural History

Historically, the Board observes that the Veteran submitted a claim for entitlement to service connection for an eye condition in January 2002.  In a February 2003 rating decision, the RO granted entitlement to service connection for glaucoma, assigning a noncompensable rating and an effective date of January 15, 2002.  The Veteran filed a timely NOD, contesting the assigned rating (but not the effective date) in March 2003.  The NOD also specified that the Veteran wanted a Decision Review Officer (DRO) review.  This type of review is based on 38 C.F.R. § 3.2600.  The DRO's decision was made in May 2003, and the Veteran was informed that he was awarded a rating of 10 percent, which was considered a full grant of the benefit.  The notice of this grant informed the Veteran that if he disagreed with the DRO's decision that he could appeal.  No disagreement with this decision was received by VA.  The next communication was received from the Veteran in October 2006, wherein he requested that VA increase his evaluation.  In a February 2007 rating decision, the RO granted an increased 20-percent rating, effective October 31, 2006.  In September 2007, the Veteran submitted a statement requesting "reevaluation of my eyes."  In a December 2007 rating decision, the RO continued his 20-percent rating.

In March 2012, the Veteran submitted correspondence asserting entitlement to an increased rating for his eye disability.  He also asserted that there was CUE in various rating decisions adjudicating evaluations for his eye disability, to include the "February 13, 2002" (presumably referring to the February 2003 rating decision which granted service connection and assigned a noncompensable rating) and December 2007 rating decisions.  (The assertion of CUE in the February 2003 rating decision is addressed above, in the body of this decision.).  In part, the Veteran asserted that he was entitled to a compensable rating as of 2002 for his eye disability because the "same evidence later resulted in [an] increase to 20% percent and rating specialist (erroneous) assigned effective date of October 31, 2006."

In a July 2013 rating decision, the RO granted an increased 30-percent rating for open angle glaucoma, effective March 19, 2012, under a different DC.  (Notably, during the course of the appeal, VA revised the criteria for rating eye disabilities.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).  The changes only apply to claims for benefits received by VA on or after December 10, 2008.  Id.

In August 2013, the Veteran submitted a statement expressing disagreement with the July 2013 rating decision, and asserting that the RO "incorrectly process[ed]" his March CUE 2012 claim as a claim for increased compensation.  In pertinent part, the Veteran asserted that the RO committed CUE in the July 2013 rating decision by:

denying Veteran increased rating in excess of 30% percent from original 20% percent rating for "Open Angle Glaucoma"; incorrectly applied 38 CFR Part 4 Schedule for Rating Disabilities diagnostic code {6078 - Vision 20/70 in both eyes} warrant 30% percent rating conceded in RO July 10, 2013 decision; AND committed clear and unmistakable error (*) denying Veteran [an] earlier effective date than RO assigned March 19, 2012 {date of RO receipt of Veteran CUE claim}; incorrectly applied 38 CFR section 3.400(b)(2); AND committed clear and unmistakable error rejecting Dr. Washington, Tom Lee, M.D. January 17, 2002 medical record incorrectly applied 38 CFR section 3.156 {New & Material Evidence}.

August 2013 Statement in Support of Claim, at page 5 (emphasis in original).

In August 2014, an RO employee contacted the Veteran to clarify the claims he was seeking.  The Veteran indicated that he was asserting, inter alia, CUE as to the ratings and effective dates assigned for his eye disability, as well as entitlement to an increased rating for visual acuity of the left eye.

In a June 2015 rating decision, the RO determined that "no revision was warranted in the decision to grant compensation for glaucoma."  Specifically, the RO found that the Veteran was granted entitlement to service connection effective January 15, 2002, the date his claim was initially received; he was assigned an increased evaluation of 20 percent effective October 31, 2006, the date his claim for increase was received; and he was assigned a 30-percent evaluation effective March 19, 2012, also the date his claim for increase was received.  The RO determined that no revision was warranted for the dates assigned for these evaluations.  In addition, the RO determined that the Veteran's current 30-percent evaluation would be continued.

In August 2015, the Veteran submitted a statement expressing his continued disagreement with the effective dates and evaluations assigned for his eye disability.  He contended that he was entitled to a 60-percent rating, per DC 6009.  He further contended that he was entitled to a compensable rating as of January 2002.

In June 2016, the RO issued an SOC readjudicating the CUE motion, increased rating, and earlier effective date issues.  The Veteran subsequently perfected an appeal via a July 2016 VA Form 9, wherein he argued that he was entitled to at least a 60-percent rating for his eye disability and that, in any event, a 30-percent rating should have been assigned effective as of January 2002.

Eye Disability

The Veteran contends that he is entitled to an increased disability rating for his service-connected eye disability.  As part and parcel of this claim, he has also asserted that there was CUE in multiple rating decisions which denied entitlement to increased ratings for that disability.  In light of the issue discussed below, the Board finds that additional evidentiary development is required.  See 38 C.F.R. § 19.9.  Additionally, because the claims for earlier effective dates for the awards of increased ratings, to include the allegations of CUE, are inextricably intertwined with the rating issues on appeal, those issues must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran's service-connected eye disability is rated under two different DCs.  Prior to March 19, 2012, his disability is rated under DC 6078.  38 C.F.R. § 4.79.  Beginning on March 19, 2012, his disability is rated under DC 6013-6080.  Id.  These DCs provide evaluations based on the level of impairment of visual acuity and/or impairment of visual fields.

Pursuant to 38 C.F.R. § 4.77, examinations of visual fields must use either Goldman kinetic perimetry or certain other perimetry referenced in the regulations.  The regulation provides that all results must be recorded on a standard Goldmann chart and that the chart must be included with the examination report.  38 C.F.R. § 4.77.

In this case, the Veteran was afforded VA examinations pertaining to his eye disability in March 2002, October 2002, May 2003, December 2006, November 2007, December 2012, April 2014, and May 2016.  Of these, the reports from the May 2003, December 2006, November 2007, December 2012, April 2014, and May 2016 examinations reflect the examiners' notation that the Goldman test was performed to measure visual field loss.  On review, however, the Board cannot find any record of the Goldman test results for the May 2003 and May 2016 examinations.  Because these test results are of paramount importance in evaluating the Veteran's eye disability, a remand is required in order to locate these charts and associate them with the record.

Service Connection for TBI

The Veteran underwent a VA examination pertaining to his claimed TBI in June 2015, which revealed a negative diagnosis.  The Veteran has since argued that the examination was inadequate.  On review, the Board agrees that another examination is warranted.  In particular, the Veteran took issue with the fact that the VA examiner never mentioned the concussive blast he experienced during World War II as a possible cause of TBI.  See September 2016 Correspondence.  The Veteran pointed out that VA has essentially acknowledged, in a February 2003 rating decision granting service connection for glaucoma, that the Veteran was exposed to such a blast.  Id.  In addition, the Veteran disagreed with the examiner's assertion that the Veteran's cognitive impairment "seems more commensurate with advanced age than TBI," arguing that this conclusion was not supported by the evidence.  See id.

On review, the Board agrees that the examiner provided essentially no explanation for the finding regarding the Veteran's cognitive impairment.  In light of the above, the Board finds that the June 2015 VA examination report, to include the negative TBI diagnosis, is not supported by adequate reasons or bases.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A remand is therefore required for another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Inextricably Intertwined Claims

In light of the determination that the claim for TBI must be remanded, the Board finds that the Veteran's claims for an increased initial rating for PTSD with depression and his claim for service connection for dizziness and vertigo must be remanded as well, as these disabilities involve overlapping symptomatology.  See Harris, 1 Vet. App. at 183.

Manlincon Issues

As noted in the Introduction, the RO issued a rating decision in June 2015 which declining to reopen the claims for service connection for a low back condition and traumatic arthritis of multiple joints; denied entitlement to service connection for diabetes mellitus, prostate hypertrophy, left shoulder condition, swollen right hand, and left heel spur; and granted service connection and assigned an effective date of August 26, 2013 for PTSD with depression.  The Veteran subsequently submitted a timely NOD with an attached Statement in Support of Claim in which he expressed disagreement with these denials.  However, to date, a SOC has not been issued readjudicating the claims.  See 38 C.F.R. § 19.26.  Accordingly, these issues must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the Veteran from September 2015 to the present.

2.  Make appropriate efforts to locate the Goldman charts obtained during the Veteran's May 2003 and May 2016 VA Eye examinations, and associate them with the record.

3.  If the record reflects that the Veteran's eye disability has worsened since his last examination, afford the Veteran another VA examination to ascertain the current nature and severity of his service-connected eye disability.

4.  Schedule the Veteran for a neurological examination to determine the nature and etiology of his current symptoms, to include any TBI residuals, vertigo, and dizziness.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and the entire claims file should be reviewed.

The examiner should specifically address the following:

(a)  	Whether the Veteran has a TBI or residuals thereof.  Specifically discuss the Veteran's reports of exposure to a concussive blast while serving during World War II (acknowledged by VA in a February 2003 rating decision granting service connection for glaucoma).

(b)  	If so, whether it is at least as likely as not (50 percent probability or greater) that the claimed TBI/s had its clinical onset in service or is otherwise related to an event or incident of that service.

(c)  	Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has vertigo and/or dizziness that is related to an event or incident of his service, to include any in-service TBIs.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

5.  Furnish the Veteran with an SOC regarding the issues of whether new and material evidence has been received to reopen the claims for service connection for a low back condition and traumatic arthritis of multiple joints; entitlement to service connection for diabetes mellitus, prostate hypertrophy, left shoulder condition, swollen right hand, and left heel spur; and entitlement to an effective date earlier than August 26, 2013 for the award of service connection for PTSD with depression.  Advise him of the time limit for perfecting the appeal of these claims and that the issues will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

6.  After completing all indicated development, readjudicate the remaining claims, to include the claim for an increased rating for PTSD with depression, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


